Stover, J. (dissenting):
The action is negligence. Plaintiff was an employee of the defendant which was engaged in erecting drums, which were round, about one hundred feet high and about eighteen feet in diameter. They were constructed of steel plates about three-eighths of an inch thick. The plates were about five feet wide, and as one witness says, it took five to make the circle of the drum. The plates were riveted, and in riveting a scaffold was built upon the inside, and as the work progressed was extended upward. In addition to this a temporary scaffolding of circle boards was placed on the outside, supported by brackets of two by four timbers .made in triangular form, that is, a vertical and horizontal timber with the ends fastened by a diagonal timber.
The claim of the plaintiff is that the bracket used to support the circle boards was defective in that a cleat to which a portion of it was nailed had become split and unfit for use. The plaintiff saw a defective bracket upon the work, and called the attention of the foreman to it, and the foreman, according to plaintiff’s contention, said to him “ to mind my own business, he would fix it and look after his part of the work.” The claim of the plaintiff is that at this time the bracket was not in position supporting the boards, but was lying upon the platform, having been in use with other material there, and that the carpenters were about raising circle boards for use upon a new section of the drum.
The contention of the defendant is that if the plaintiff saw the defective bracket he assumed whatever risk there was in its use and cannot recover.
The trial court submitted to the jury the question as to the assumption of the risk, with an instruction that if the promise to repair was given, then the assumption of risk was removed for a reasonable time.
The defendant’s attorney requested the court to charge “ that inasmuch as the plaintiff knew that the north scaffold was unsafe when he left the night prior to the accident, he was not justified in *341assuming it had been made safe when he went upon it the next day, under the facts and circumstances of this case.”
The court declined to change the charge upon that subject.
The court charged the jury: “ The usual rule of law is that a risk which is obvious, which a man working can see for himself, he assumes, and if the master does not remedy this condition so as to make it more safe the law presumes that. the man so working and continuing to work assumes it, and if he is injured in consequence of that there is no liability.”
The court was asked to charge “ that if the defective condition of the board was so obvious to him that he could have seen its condition at a glance the jury should find a verdict for the defendant.” This was declined and an exception was taken.
The evidence of the plaintiff was that when he went to work the next morning the bracket had been put in position and was not lying on the platform where it could be seen, and a description of the position of the bracket when in use shows that it ordinarily would be covered by the planks upon which the circle boards rested, so that it could hardly be said that the evidence would warrant a conclusion that the defect of the bracket when in use could be discovered at a glance. The court had already charged the true rule of law, namely, that if the risk was obvious, and one that the man might see for himself, he assumed it, and was not bound to further refine upon that proposition. The instruction that if he could see it he assumed the risk, was sufficient, and set forth the true rule of law.
As to the request that if he knew the scaffold was unsafe when he went away at night he was not justified in assuming that it had been made safe when he went upon it the next day, this request leaves out of consideration the proposition that the- question of assumed risk, under all the facts and circumstances, was a question for the jury to determine.
In order to sustain the proposition as requested by the defendant it must have been' conceded that the plaintiff was bound to inspect and discover for himself whether the bracket had been repaired or not. We do not think that under the circumstances of this case this view is correct. Whether he should have done so or not was a question for the jury to determine, as the question of assumed risk in the case was one of fact; and in determining that, whether or not he *342should have inspected, if at all material, was to be judged by the jury as one of fact and not one of law. In the absence of any knowledge, he had a right to assume that it was safe, and the fact that the scaffold fell was prima facie evidence of the defendant’s negligence. (Stewart v. Ferguson, 164 N. Y. 553.) If, therefore, it was not his duty to inspect the scaffold whether or not he was guilty of contributory negligence by reason of relying upon the statement of the superintendent or assumed the risk was one of fact for the jury to determine, and the court was right in not determining that question as a matter of law.
The contention of the plaintiff which is not disputed was that at the time he saw the bracket it was not in use, and it is not to be assumed as matter of law that he knew or ought to have supposed that the master would use the bracket in the erection of the new scaffold.
The fact upon which the legal proposition is based is so far at variance with the proof that we think it would have been error for the trial judge to have instructed the jury in accordance with the request, but having already laid down the correct rule of law as to the assumption of the risk, and having left the jury to determine whether he did under the proof assume the risk, the court properly refused to say that the plaintiff was not justified in remaining at work. (Rice v. Eureka Paper Co., 174 N. Y. 385.)
Under the rule in the case last cited the assumption of the risk was suspended for a reasonable time, and it was for the jury to determine in this case whether such reasonable time had elapsed or not. The burden of proving the assumption of risk was upon the defendant.
The evidence as to the manner in which plaintiff fell, whether due to a defective bracket or some other condition, was contradic tory, and this evidence as well as the other evidence upon the facts was sufficient to warrant the jury in finding either way, and we cannot say that the finding of the jury was against the weight of evidence. We think the questions of fact were properly submitted to the jury by the trial judge and the judgment should be affirmed.
Spring, J., concurred.
Judgment and order reversed and new trial ordered, with costs to the appellant to abide event.